Case 1:18-cv-00211-RDA-JFA Document 126-3 Filed 05/06/19 Page 1 of 3 PageID# 1261




                                EXHIBIT 2

                 Email Summarizing the April 26, 2019
                          Meet and Confer
Case 1:18-cv-00211-RDA-JFA Document 126-3 Filed 05/06/19 Page 2 of 3 PageID# 1262


   From:            Harutyunyan, Sati
   To:              Harutyunyan, Sati
   Subject:         FW: Recap of today"s meet-and-confer
   Date:            Monday, May 06, 2019 2:38:48 PM




   From: Nicholas Marritz
   Sent: Friday, April 26, 2019 5:28 PM
   To: David.Haller@hklaw.com; Stuart.Nash@hklaw.com; Robert.Farlow@hklaw.com
   Cc: john.brownlee@hklaw.com
   Subject: Recap of today's meet-and-confer

   Counsel,

   Thank you for today’s telephone meet-and-confer. Here is a summary of our call; please let me know
   if you disagree with or have a different understanding about any part of it.

   We noted that on April 24, you served Plaintiff’s counsel with 1,994 requests for admissions. We
   stated our belief that such a large number of interrogatories is on its face unduly burdensome and
   disproportionate to the needs of a one-plaintiff case, and that this position is supported by ample
   case law. We also noted that these RFAs do not serve the purpose of the Federal Rules that govern
   discovery. We noted that many of the individual requests for admission are also substantively
   improper for various reasons, such as calling for legal conclusions or asking for the admission of facts
   in pleadings that have since been superseded.

   You replied that 1,994 requests for admissions was a reasonable number. You noted that the bulk of
   the requests consist of 8 mostly identical questions about 259 photographs and videos that the
   Defendants have produced in discovery, and opined that it should take no more than three hours to
   answer these questions. You stated that the number of requests was also reasonable because the
   259 photographs and videos were things that the Plaintiff had asked for in discovery, and because
   Plaintiff’s answers during her 13-hour deposition were evasive. You stated that because Plaintiff
   asked for the photographs and because you believe the photographs are highly relevant to the case,
   you are entitled to multiple RFAs regarding each photograph.

   We offered to stipulate to the authenticity of the photographs and videos at issue. We then asked
   you to withdraw your requests for admissions and re-serve us with a reasonable number
   proportionate to the needs of the case. You responded that 1,994 was a reasonable number of
   requests for admissions under the circumstances of the case and that you did not consider the
   number of requests a sufficient basis to withdraw any of them. You stated that if we went through
   your RFAs and identified every request we found objectionable or improper, you would be willing to
   withdraw. We responded that doing so for 1,994 RFAs was an improper use of a meet-and-confer.
   We asked that you come back to us with a more reasonable number of requests. You declined to
   lower the number of requests and repeated your position that the current number is reasonable.

   The parties reached impasse on the issue.
Case 1:18-cv-00211-RDA-JFA Document 126-3 Filed 05/06/19 Page 3 of 3 PageID# 1263


   Nicholas Marritz, Staff Attorney
   Legal Aid Justice Center
   6066 Leesburg Pike, Suite 520
   Falls Church, VA 22041
   T: 703-720-5607
   F: 703-778-3454
   E: nicholas@justice4all.org




   Sati Harutyunyan

   Jenner & Block LLP
   1099 New York Avenue, NW
   Suite 900, Washington, DC 20001-4412  |  jenner.com
   +1 202 637 6347 | TEL
   SHarutyunyan@jenner.com
   Download V-Card  |  View Biography

   CONFIDENTIALITY WARNING: This email may contain privileged or confidential information and is for the sole use of the intended
   recipient(s). Any unauthorized use or disclosure of this communication is proh bited. If you believe that you have received this email in
   error, please notify the sender immediately and delete it from your system.
